Title: From Abigail Smith Adams to Harriet Welsh, 17 August 1815
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					Quincy August 17th 1815
				
				I thank you for the pamphlet sent me and think the writer more sinned against than sining. I will keep it, so charge me with it. I am glad to find Caroline at Home, after her Letter to me from N York in whih she mentions the packets getting upon the Rocks,  and their taking a Boat to go on shoar I trust, that the packet was founderd did you hear so? She does not mention the circumstance as having much allarmd her—I shall feel anxious for her untill She get safe to Bed. She has more weakness than is usualI have been, or rather I did expect to have seen you with mrs Fave, the only pleasant day we have had this week. I fear you think you must do pennance for having playd Truant.—when did you hear from wiscasset and when do you expect your Mother Home? Susan has got one of her voilent colds, and is quite sick. miss Birdman is here, a Lovely sweet modest girl, no Galen, no Letters—I shall repeat the Song, O what can the matter be? If mr A. did not write from Paris, he has been long enough in England sure; in debt to me five months, punctual as he always is—I know he must have written—will you send me a Sample of brown Sugar-orleans I should like with the price—I am better, tho I do not keep down stairs this damp weather—adieu write a line. we always look for it— / Yours affecly
				
					A A—
				
				
			